Case: 12-11582    Date Filed: 12/07/2012   Page: 1 of 2

                                                            [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 12-11582
                            Non-Argument Calendar
                          ________________________

                    D.C. Docket No. 1:11-cr-00111-CG-M-1


UNITED STATES OF AMERICA,

                                                                Plaintiff-Appellee,

                                      versus

JOHN ROY BLANKS, JR.,

                                                             Defendant-Appellant.

                        ___________________________

                   Appeal from the United States District Court
                      for the Southern District of Alabama
                       ____________________________
                               (December 7, 2012)

Before MARTIN, JORDAN, and FAY, Circuit Judges.

PER CURIAM:

      Richard E. Shields, appointed counsel for John Roy Blanks, Jr. in this direct

criminal appeal, has filed both a motion to withdraw from further representation of
              Case: 12-11582     Date Filed: 12/07/2012   Page: 2 of 2

Mr. Blanks and a brief pursuant to Anders v. California, 386 U.S. 738 (1967). Mr.

Blanks has not objected to the Anders brief filed by Mr. Shields, and our independent

review of the entire record reveals that Mr. Shields’ assessment of the relative merit

of Mr. Blanks’ appeal is correct. Because independent examination of the entire

record reveals no arguable issues of merit, Mr. Shields’ motion to withdraw is

GRANTED, and Mr. Blanks’ conviction and sentence are AFFIRMED.




                                          2